Sweeney, J.,
concurring in part and dissenting in part. It is my position that the majority has glossed over or ignored the numerous arguments or theories presented to us in this cause. The dispositive issue presented in this appeal is whether R.C. Chapter 4117, the Public Employees’ Collective Bargaining Act, is constitutional as applied to home-rule municipalities. The majority’s attempt to hide behind the ill-conceived Rocky River decision should not prevent a thorough analysis of the arguments presented in this cause.
The appellant city argues essentially that it has a substantial and fundamental constitutional right of local self-government to independently determine wages, terms and other conditions of employment of its municipal employees. Therefore, appellant submits that R.C. Chapter 4117 should be held not to apply to charter municipalities where its application would be contrary to and result in a violation of specific charter provisions.
Appellees, SERB and NOPBA, contend that R.C. Chapter 4117 prevails over conflicting municipal charter provisions and ordinances because R.C. Chapter 4117 is a general law that addresses matters of statewide concern. Appellees further argue that R.C. Chapter 4117 prevails over municipal charter provisions and ordinances because it constitutes a legislative enactment providing for the general welfare of all employees. Appellees assert that under Section 34, *231Article II of the Ohio Constitution, legislative enactments providing for the general welfare of all employees shall not be impaired by the home-rule provisions of the Ohio Constitution.
"Whenever this court is presented with a challenge to the constitutionality of an enactment of the General Assembly, our analysis, as the majority acknowledges, begins with the strong presumption that all legislative enactments are indeed valid. Northern Ohio Patrolmen’s Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, 377, 15 O.O. 3d 450, 451, 402 N.E. 2d 519, 521; Mominee v. Scherbarth (1986), 28 Ohio St. 3d 270, 274, 28 OBR 346, 349, 503 N.E. 2d 717, 720. Courts must indulge and apply all such presumptions in order to uphold a statute assailed as unconstitutional if at all possible. See State v. Dorso (1983), 4 Ohio St. 3d 60, 4 OBR 150, 446 N.E. 2d 449. To end the analysis at this point, as the majority does, is a disservice to the parties involved, and will no doubt invite future litigation which will invariably attempt to pick apart various provisions of R.C. Chapter 4117 as violative of the home-rule sections of the Ohio Constitution.
As this court noted in State, ex rel. Dayton Fraternal Order of Police Lodge No. 44, v. State Emp. Relations Bd. (1986), 22 Ohio St. 3d 1, 22 OBR 1, 488 N.E. 2d 181, the Public Employees’ Collective Bargaining Act was adopted as a comprehensive law to govern labor relations between public employers and employees, and to replace the outmoded Ferguson Act.
The appellant city of Twinsburg and supporting amici curiae claim that R.C. Chapter 4117 infringes upon constitutionally granted powers of local self-government. However, as this court noted in Kettering v. State Emp. Relations Bd. (1986), 26 Ohio St. 3d 50, 26 OBR 42, 496 N.E. 2d 983, the cities’ powers of local self-government are not completely unfettered. Even where a municipal regulation appears to be peculiarly local in nature, such regulation may not conflict with state legislation on matters of general and statewide concern. Cleveland Elec. Illum. Co. v. Painesville (1968), 15 Ohio St. 2d 125, 44 O.O. 2d 121, 239 N.E. 2d 75. As held by this court in both Kettering and Painesville, the test to be used in determining whether a matter is one of local self-government was established in Beachwood v. Bd. of Elections of Cuyahoga Cty. (1958), 167 Ohio St. 369, 371, 5 O.O. 2d 6, 7-8, 148 N. E. 2d 921, 923:
“To determine whether legislation is such as falls within the area of local self-government, the result of such legislation or the result of the proceedings thereunder must be considered. If the result affects only the municipality itself, with no extraterritorial effects, the subject is clearly within the power of local self-government and is a matter for the determination of the municipality. However, if the result is not so confined it becomes a matter for the General Assembly.”
Upon reciting this test, we observed in Painesville, supra, at 129, 44 O. O. 2d at 123, 239 N.E. 2d at 78:
“Thus, even if there is a matter of local concern involved, if the regulation of the subject matter affects the general public of the state as a whole more than it does the local inhabitants the matter passes from what was a matter for local government to a matter of general state interest.”
Appellant relies primarily on our prior pronouncement in State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, 5 O.O. 2d 481, 151 N.E. 2d 722, for the proposition that enactments covering the exercise of local self-government prevail over conflicting state laws. However, we also pointed out therein, “* * * this con*232stitutional provision [Section 3, Article XVIII] first gives municipalities ‘authority to exercise all powers of local self-government,’ and then, with respect to some of those powers, i.e., the power ‘to adopt and enforce * * * local police, sanitary and other similar regulations,’ it limits the powers to adopt such regulations to such ‘as are not in conflict with general laws.’ ” Id. at 197, 5 O.O. 2d at 485, 151 N.E. 2d at 727.
Thus, even if one were to accept appellant’s broad application of the holding in Canada, supra, to the instant cause, a careful analysis of the precedents subsequent to Canada nevertheless indicates that the supremacy of the state police powers is favored over local powers when a statewide concern is implicated, and where the local regulation conflicts with the statewide provision. See Kettering, supra; Painesville, supra; Columbus v. Teater (1978), 53 Ohio St. 2d 253, 7 O.O. 3d 410, 374 N.E. 2d 154; State, ex rel. Evans, v. Moore (1982), 69 Ohio St. 2d 88, 23 O.O. 3d 145, 431 N.E. 2d 311; State, ex rel. Villari, v. Bedford Hts. (1984), 11 Ohio St. 3d 222, 11 OBR 537, 465 N.E. 2d 64; Weir v. Rimmelin (1984), 15 Ohio St. 3d 55, 15 OBR 151, 472 N.E. 2d 341; State, ex rel. Adkins, v. Sobb (1986), 26 Ohio St. 3d 46, 26 OBR 39, 496 N.E. 2d 994.
Given our prior pronouncement in Kettering, supra, this court should reaffirm our holding that the General Assembly was indeed exercising its police power to promote the general safety and welfare of public employees by promulgating R.C. Chapter 4117. Since the legislature has enacted this comprehensive statutory framework encompassing a real, legitimate and overriding statewide concern, i.e., public-sector labor relations, any conflicting provisions enacted by municipalities must necessarily yield to this express will of the General Assembly, even though the matter is in an area otherwise subject to municipal regulation. Kettering, supra; Adkins, supra; Evans, supra. R.C. Chapter 4117 meets all the criteria of the statewide-concern doctrine as established by this court in Painesville, supra, and refined in Canton v. Whitman (1975), 44 Ohio St. 2d 62, 73 O.O. 2d 285, 337 N.E. 2d 766. In addition, it must be underscored that this court held in Dayton Fraternal Order of Police, supra, that the law set forth in R.C. Chapter 4117 is a law of general nature having a uniform operation throughout the state. See Kettering, supra. By enacting R.C. Chapter 4117, the legislature has validly exercised the state’s police powers and has pre-empted municipalities in the area of public employees’ collective bargaining. See Evans, supra; see, also, State, ex rel. McElroy, v. Akron (1962), 173 Ohio St. 189, 19 O.O. 2d 3, 181 N.E. 2d 26. In addition, as appellee NOPBA points out, R.C. Chapter 4117 attempts to meet the laudable goal of reducing labor strife in the public sector and is designed to promote labor peace.2
The majority should adopt a syllabus in this cause stating that R.C. Chapter 4117 is applicable to all municipalities throughout the state, and that, therefore, R.C. Chapter 4117 *233is a valid constitutional exercise of legislative power which does not violate a municipality’s right to exercise its power of local self-government under either Section 3 or 7, Article XVIII of the Ohio Constitution.
In any event, it is heartening to discover in this case that members of the majority have retreated or abandoned their prior hard-line position of exalting the supremacy of the home-rule provisions of the Constitution. See, e.g., Kettering, supra, at 60-63, 26 OBR at 50-54, 496 N.E. 2d at 991-994 (Locher, J., dissenting). Perhaps the majority’s retreat in this area presages a more thoughtful constitutional approach in future cases involving the home-rule provisions.
While R.C. Chapter 4117 undoubtedly passes constitutional muster in the manner heretofore mentioned, I further believe that, contrary to the faulty conclusion reached by the majority in Rocky River, supra, R.C. Chapter 4117 embodies a legislative determination sanctioned under Section 34, Article II of the Ohio Constitution and thus, on this ground as well, it should override any conflicting municipal regulation. Section 34, Article II provides as follows:
“Laws may be passed fixing and regulating the hours of labor, establishing a minimum wage, and providing for the comfort, health, safety and general welfare of all employes; and no other provision of the constitution shall impair or limit this power." (Emphasis added.)
Given the clear and unencumbered language of this constitutional mandate, it readily appears that certain limitations may be placed on municipalities in exercising their constitutional powers of local self-government, especially in light of the above-emphasized language. In State, ex rel. Bd. of Trustees of Pension Fund, v. Bd. of Trustees of Relief Fund (1967), 12 Ohio St. 2d 105, 41 O.O. 2d 410, 233 N.E. 2d 135, this court was faced with a similar “home-rule” challenge to state legislation that provided for the centralized state administration of local contributions to the state Police and Firemen’s Disability and Pension Fund. In finding that Section 34, Article II overrode the “home-rule” provisions of the state Constitution, Judge Herbert wrote on behalf of a unanimous Supreme Court that “[t]here can be no question that the adopters, the people, intended this section of the Constitution to apply both to local government and state employees. The cities and towns and other political subdivisions of the state of Ohio constitute en masse one of the largest of the employers in the state. It is our conclusion that the firemen and police of the various localities of Ohio are employees within the scope of this provision. It appears in clear, certain and unambiguous language that no other provision of the Constitution may impair the intent, purpose and provisions of the above section of Article II.” Id. at 107, 41 O.O. 2d at 411-412, 233 N.E. 2d at 137. See, also, Kettering, supra (Douglas, J., concurring).
Given this court’s holding in Bd. of Trustees, supra, and in light of the clear and unambiguous language of Section 34, Article II, I believe that R.C. Chapter 4117, which establishes the right of employees to collectively bargain over wages and other conditions of employment, is most certainly a law providing for the general welfare of all public employees, and must, therefore, override any conflicting municipal legislation enacted on authority of Section 3 or 7, Article XVIII of the Ohio Constitution.
In conclusion, I believe it is worth noting that in McElroy, supra, at 192, 19 O.O. 2d at 5, 181 N.E. 2d at 28, this court made the cogent observation that “[d]ue to our changing society, *234many things which were once' considered a matter of purely local concern and subject strictly to local regulation, if any, have now become a matter of statewide concern, creating the necessity for statewide control.”
By enacting R.C. Chapter 4117, it is clear that the General Assembly made a determination that the Ferguson Act was unsatisfactory in resolving public-sector labor disputes. Even assuming, arguendo, that municipal regulation of public employees has always been a matter of strictly local concern, empirical evidence, as well as the realities of the modern age of mass communication, has drastically altered the validity of such a viewpoint. See Dayton Fraternal Order of Police, supra. R.C. Chapter 4117 represents a considered response by the General Assembly to the failings of the Ferguson Act, and is, in my view, a constitutional expression or response of its power to enact a statutory framework that is manifestly one of statewide concern.
Therefore, I would affirm the judgment of the court of appeals and declare that R.C. Chapter 4117 supersedes any conflicting municipal regulations enacted under the home-rule provisions of the Ohio Constitution.
Douglas, J., concurs in the foregoing opinion.

 As this court pointed out in Dayton Fraternal Order of Police, supra, several law review notes exposited the fact that between 1973 and 1980, there were over four hundred public-employee work stoppages in Ohio predating the passage of the Public Employees’ Collective Bargaining Act. Our opinion in Kettering, supra, recognized the General Assembly’s desire to enact a comprehensive statewide framework of collective bargaining for all public employees as a response to this state’s experience with public-employee labor strife under the Ferguson Act.